ITEMID: 001-76449
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF JACZKO v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1 (length);Remainder inadmissible;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award - domestic and Convention proceedings
TEXT: 4. The applicant was born in 1948 and lives in Budapest.
5. On 28 December 1987 the applicant brought an action against his ex-wife, seeking the division of their matrimonial property.
6. In the period between 29 March 1988 and 19 May 1992, ten hearings took place and the opinions of valuation experts were obtained.
7. Further hearings took place on 19 September, 28 October and 16 December 1994, 2 February and 23 March 1995. Meanwhile, the expert was invited to submit a new opinion and to complete it subsequently.
8. On 20 June 1995 the Buda Central District Court ordered the applicant to pay 675,000 Hungarian forints (HUF) to his ex-wife.
9. On appeal, the Budapest Regional Court, on 8 March 1996, quashed parts of the appealed judgment and remitted those parts to the District Court. Furthermore, it fixed the parties’ respective shares of the property.
10. On 27 May 1997, on the applicant’s petition for review, the Supreme Court quashed the second-instance judgment concerning the establishment of the parties’ property shares. Accordingly, this part of the case was also remitted to the District Court.
11. In the resumed proceedings, the District Court held hearings on 19 June, 1 September and 27 October 1998; it also appointed another expert. On 21 January 1999 the applicant’s motion for bias was dismissed.
12. Further hearings took place on 19 October 1999, 24 January and 6 March 2000. An on-site inspection scheduled for 19 September 2000 had to be postponed, because the applicant did not agree to the defendant’s personal attendance. A new opinion was submitted by the expert on 28 February 2001.
13. Another hearing was held on 19 June 2001. The next one scheduled for 10 July 2001 was postponed at the applicant’s request to 23 August 2001.
14. On 5 September 2001 the District Court fixed the parties’ respective shares in a real-estate of common ownership, granted ownership of it to the applicant and ordered him to pay compensation and unrealised rent to his ex-wife. The court relied on documentary evidence, the testimonies of the parties and the opinions of two expert architects. On 12 November 2001 the applicant appealed.
15. An appeal hearing took place on 1 March 2002. On 22 March 2002 the appellate court appointed an expert, who submitted his opinion on 25 June 2002.
16. On 6 November 2002 the Regional Court increased the amount of compensation to be paid by the applicant. It further quashed the part of the District Court judgment which concerned the unrealised rent and discontinued the proceedings in this regard. The judgment acquired legal force.
17. On 19 December 2002 the applicant filed a petition for review, alleging that the final decision was unfounded and at variance with the relevant substantive law.
18. In a preliminary examination under section 273 of the Code of Civil Procedure, on 13 May 2003 the Supreme Court refused to deal with the merits of the petition. It applied section 270 § 2 of the Code of Civil Procedure, as in force in the relevant period, according to which a review of substantive unlawfulness of final decisions was only admissible if a review was considered necessary from the perspective of harmonising or developing the application of the law.
19. On 24 September 2003 the Regional Court dismissed the applicant’s request to have the final decision rectified. It held that, in essence, the request was aimed at challenging certain provisions of the final decision which constituted res iudicata and was thus incompatible ratione materiae with the procedural rules concerning the rectification of decisions.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
